DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because 101 and 103 both point to the first groove in fig. 2.  Although the applicant indicated that the cleaning grove 103 is located inside the first groove, the examiner is unable to distinguish the structure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As set forth in MPEP 2173.05(p), paragraph II, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. The examiner suggests the following claim language for claim 2: --the roller brush is capable of rotating in the cleaning groove so as to be self-cleaned.—
For claim 15, the examiner suggests the following language: --A cleaning system, comprising a cleaning robot and the docking station according to claim 1, wherein the roller brush of the cleaning robot is capable of being at least partially located in the cleaning structure, when the cleaning robot is docked at the docking station.—
For claim 20, the examiner suggests the following language: --wherein the cleaning element of the cleaning robot is capable of being at least partially located in the first groove and supported by the plurality of first raised features, when the cleaning robot is docked at the docking station.--
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 108403017 A) in view of Fox (US Pub. 20190059680 A1).
With respect to claim 1, Liu discloses: A docking station (1, fig. 1), applicable to a cleaning robot (2) to be docked, comprising: a tray (11, fig. 3), comprising a cleaning structure (14), wherein the cleaning structure is configured for self-cleaning of a roller brush (222, fig 12) of the cleaning robot; and a charging stand (13).
	Liu does not disclose: a charging stand, detachably mounted to the tray.
Fox, in the same field of endeavor, teaches of a charging stand (106, fig. 6A, including charging contacts 116a and 116b), detachably (fig. 6C, [0067]) mounted to a tray (110).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to make the charging stand of Liu to be detachable, as done by Fox, so that the charging stand can be cleaned (Fox, [0068]) separately from the tray. 
With respect to claim 2, Liu discloses: wherein the cleaning structure is a cleaning groove (14), the cleaning groove is configured to receive (sectional view in fig. 6) at least part of the roller brush, and the roller brush rotates (roller brush is capable of rotating in the groove) in the cleaning groove so as to be self-cleaned.
With respect to claim 3, Liu does not disclose: wherein the tray defines a first groove and a second groove, the cleaning groove is arranged in the first groove, and the second groove is located between the charging stand and the first groove and configured to support a part of the cleaning robot.
Fox, in the same field of endeavor, teaches of a tray with a first (616, fig. 6A) and second groove (122a and 122b), the second groove is located (fig 2) between the charging stand and the first groove, with the second groove configured to support ([0059] states that the wheels of the robot fit within the grooves) a part of the cleaning robot.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate a first groove into Liu, as in Fox for the purpose of providing an area for fluid collection (Fox [0061]) and to incorporate a second groove into Liu and to place the second groove between the charging stand and the first groove, as in Fox, for the purpose of providing an area (Fox, [0059]) to dispose the wheels of the robot.
It would have also been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to place the cleaning groove of Liu in the first groove of Fox, as the cleaning groove of Liu contains liquid ([1152] of translation of Liu) and the groove of Fox is designed to collect and hold liquid (Fox, [0061]). Alternatively, it is also shown by Fox that the first groove is where the mop (118, fig. 4A) of the cleaner rests and thus can be where a mop is cleaned (the cleaning groove can be the first groove as it appears to be in the instant application figures), as this can support a rotating roller brush.

    PNG
    media_image1.png
    634
    760
    media_image1.png
    Greyscale

Annotated Figure A (Fox, Fig. 6C)
With respect to claim 4:
Liu as modified by Fox teaches that the tray further comprises first anti-slip patterns (see annotated figure A) arranged on each of both sides of a bottom of the first groove and second anti-slip patterns arranged on each of both sides of a bottom of the second groove, the cleaning groove is located between two first anti-slip patterns, and the first anti-slip pattern and the second anti-slip pattern on a same side are arranged opposite to each other. The purpose of the anti-slip patterns in the first groove is to guide (Fox, [0062]) the wheels. The purpose of the anti-slip patterns in the second groove is to provide increased traction ([0059]) to the wheel of the robot. 


	
    PNG
    media_image2.png
    584
    807
    media_image2.png
    Greyscale

Annotated Figure B (Fox, fig. 6A)
With respect to claim 5, Liu as modified by Fox teaches that the tray further comprises a connecting wall (Fox, 610), formed between the first groove and the second groove, the connecting wall defines first inclined surfaces located on both sides (the left side and the right side, see annotated figure B) of a side surface of the first groove, and the first inclined surfaces are inclined (see incline towards second grooves) upwardly in a direction from the first groove toward the second groove. These features of Fox are designed to assist in the flow (Fox, [0061]) of fluid downwards.
With respect to claim 6, Liu as Modified by Fox teaches that each of the first inclined surfaces is located (see annotated figure A) between the first anti-slip pattern and the second anti-slip pattern on the same side.
With respect to claim 7, Liu as modified by Fox teaches that the first groove has an outer wall (124, fig. 6b of fox) away from the second groove, and the outer wall has an outer side surface inclined upwardly ([0061], also see fig. 6b) in a direction from the first groove toward the second groove. The purpose of this, as stated in [0061] of Fox is to define a fluid collection area.

    PNG
    media_image3.png
    642
    825
    media_image3.png
    Greyscale

Annotated Figure C (Fox, Figure 6C)
With respect to claim 8, Liu as modified by Fox teaches that the tray further comprises a socket portion (annotated fig. C), and the charging stand further comprises an insert portion, wherein the insert portion is inserted into the socket portion.

With respect to claim 9, Liu modified by Fox teaches of at least two locking portions are provided at an edge of the socket portion close to the cleaning structure, and the insert portion has an edge provided with a flange portion, wherein the at least two locking portions are locked to the flange portion. The purpose of these figures, as stated by Fox in [0068] is to prevent the tray and the charging stand (which as explained above, is detachable) from being slid apart.

With respect to claim 15, Liu as modified by Fox (with respect to claim 1) teaches of a cleaning system, comprising a cleaning robot (2, Liu) and the docking station according to claim 1, wherein the roller brush of the cleaning robot is at least partially located in the cleaning structure, when the cleaning robot is docked at the docking station (as shown in the rejection of claim 2, the cleaning grove, as part of the cleaning structure, is capable of receiving at least partially receiving the cleaning brush).

With respect to claim 16, Liu disclose a docking station (1, fig. 1), applicable to a cleaning robot to be docked, comprising: a tray (11, fig. 3) and a charging stand (13).
Liu does not disclose a first groove, and comprising a plurality of first raised features arranged on a bottom of the first groove and configured to support a cleaning element of the cleaning robot, and that the charging stand is detachably mounted to the tray.
	Fox, in the same field of endeavor, teaches of a first groove (616), and comprising a plurality of first raised features (the anti-slip features in ann. fig. A) arranged on a bottom of the first groove and configured to support a cleaning element (the roller mop 118 in fig. 4A rests on top of the raised features) of the cleaning robot, and that the charging stand (106, fig. 6A, including charging contacts 116a and 116b), is detachably (fig. 6C, [0067]) mounted to the tray.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to make the charging stand of Liu to be detachable, as done by Fox, so that the charging stand can be cleaned (Fox, [0068]) separately from the tray.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate a first groove into Liu, as in Fox for the purpose of providing an area for fluid collection (Fox [0061]).
With respect to claim 17, Liu as modified by Fox teaches that plurality (see ann. Fig. A for the multiple raised anti-slip features) of first raised features comprise a first left part (the features are symmetrically located on a left and right side, however defined) arranged on the left side of the bottom of the first groove and a first right part arranged on the right side of the bottom of the first groove.
With respect to claim 18, Liu as modified by Fox in claim 17 does not teach that the tray defines a second groove located between the charging stand and the first groove and configured to support a part of the cleaning robot.
Fox further teaches of a second groove (122a and 122b) where the second groove is located (see between the first groove and the charging stand and is configured ([0059] states that the wheels of the robot fit within the grooves) to support a part of a cleaning robot.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to further modify Liu in view of Fox to incorporate a second groove into Liu and to place the second groove between the charging stand and the first groove, as in Fox, for the purpose of providing an area (Fox, [0059]) to dispose the wheels of the robot.
With respect to claim 19, Liu as modified by Fox teaches that the tray further comprises a plurality (see ann. Fig. A) of second raised features arranged on a bottom of the second groove; and the plurality of second raised features comprise a second left part (it is clear from  ann. Fig. A that the raised features in the second groove are located at a left and right side of the groove; this applies to both grooves) arranged on the left side of the bottom of the second groove and a second right part arranged on the right side of the bottom of the second groove; wherein the first left part is corresponding (they correspond in ways such that it is located near the periphery of the groove on a left and right side of the groove) to the second left part, and the first right part is corresponding to the second right part.
With respect to claim 20, Liu in view of Fox teaches of a cleaning system, comprising a cleaning robot (102 of Fox) and a docking station according to claim 16, wherein the cleaning element of the cleaning robot is at least partially located (see the mop 118 in fig. 4A of Fox rests on top of the raised features, and that at least part of the cleaning elements 118 is located in the groove; this is visible in the side elevation) in the first groove and supported by the plurality of first raised features, when the cleaning robot is docked at the docking station.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Fox and further in view of Conrad (US Pub 20220015593 A1).
Liu in view of Fox does not teach of a roller brush receptacle, wherein the roller brush receptacle comprises a cylindrical body and a mounting base, wherein the cylindrical body has one end connected to the mounting base, and the other end configured for the roller brush of the cleaning robot to be inserted, and the tray further comprises a mounting stand, wherein the mounting base is detachably mounted to the mounting stand.
Conrad, in the same field of endeavor, teaches of a roller brush receptacle (154, fig. 6), comprising a cylindrical body ([0134] says it may be of any shape that mounts to the docking station, see the figure on sheet 26 of the drawings for a cylindrical shape)  and a mounting base (near 246 on sheet 26, wherein the cylindrical body has one end connected to a mounting base (this is near the end of a cylinder), and the other end configured (other end 193 can be openable in [0142] and capable of inserting a roller brush) for the roller brush of the cleaning robot to be inserted and the tray (indirectly through 104) further comprises a mounting stand (near 206 – see sheet 27 for with the cylinder removed), wherein the mounting base is detachably ([0134]) mounted to the mounting stand.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Liu in view of Fox to incorporate the cylidnerical body and associated mounting hardware of Conrad, to provide for a dust container that can be removable ([0168]) for emptying.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Fox and further in view of Conrad and further in view of Fang (US Pub 20170225887 A1)

    PNG
    media_image4.png
    659
    742
    media_image4.png
    Greyscale

Annotated Figure D (Fang)
Liu in view of Fox and further in view of Conrad does not teach that the mounting stand comprises a fixing base and a buckle, the fixing base defines a positioning groove and a buckle groove, the buckle is opposite to the buckle groove, and the buckle groove is configured to allow the buckle to be elastically bent toward the buckle groove, and the mounting base comprises an engaging protrusion and a positioning protrusion, the engaging protrusion is configured to be locked to the buckle, and the positioning protrusion is configured to be mounted into the positioning groove in a manner of insertion..
Fang, applicable to the problem being solved, teaches of a fixing base and a buckle (see ann. Fig. D, this is consistent with applicant’s figure 4 wherein the buckle protrudes from the fixing base), the fixing base defines a positioning groove and a buckle groove, the buckle is opposite to the buckle groove, and the buckle groove is configured to allow the buckle to be elastically (fig. 3b-3d) bent toward the buckle groove, and the mounting base comprises an engaging protrusion and a positioning protrusion, the engaging protrusion (the protrusion at the vertices of the hexagon, see 13 in fig. 9) is configured to be locked to the buckle and the positioning protrusion (annular shaped protrusions) is configured to be mounted into the positioning groove in a manner of insertion.
	It would have been obvious to a person of ordinary skill in the art to modify Liu in view of Fox  to have a mounting base with a protrusion and a positioning protrusion, and a fixing base and buckle on the mounting stand for the purpose of securing (Fang, [0004]) containers. It is noted that the cylinder of Conrad is a container, and the device of Fang is simple in construction (Fang, [0005]) and low in cost and would be usable to fix the mounting base of the cylinder of Conrad to the mounting stand.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Fox and further in view of Jia (CN 109742832 A)
With respect to claim 12, Liu in view of Fox teaches that the charging stand comprises a housing (both Liu and Fox teach that the charging stand had a housing which is what comprises the exterior surface of the charging stand) 
 
    PNG
    media_image5.png
    514
    768
    media_image5.png
    Greyscale
  
Annotated Fig D (Jia, Fig 3)
Liu in view of Fox does not teach that the charging stand comprises: a fixed support, fixed in the housing; a movable support, movably connected to the fixed support; a charging terminal, mounted to the movable support and arranged to protrude from a side surface of the housing; and an elastic member, elastically abutting between the fixed support and the movable support.
Jia, in the same field of endeavor, and also pertinent to the problem at hand, teaches that the charging stand comprises: a fixed support (the fixed support is continuous and includes two parts pointed to as the two surfaces, see fig. 3 for back of apparatus and relative positions of parts in fig. 4, also the springs would not work when it is floating in free space), fixed in the housing; a movable support, movably connected to the fixed support (through elastic members); a charging terminal (ann. Fig. D), mounted to the movable support and arranged to protrude (13 in fig. 2) from a side surface of the housing; and an elastic member(ann. fig. D), elastically abutting between the fixed support and the movable support.
It would have been obvious to a person of ordinary skill in the art to modify Liu in view of Fox to have the structure taught by Jia to improve the reliability of the connection with the charging robot by providing an elasticity deformable charging contact (Jia, Abstract)
With respect to claim 13, Liu in view of Fox, as modified by Jia as in claim 12, teaches that the movable support is rotatably connected to the fixed support by means of a guide structure (see annotated fig. D), and the guide structure is configured to guide the movable support to rotate in a preset direction (towards 0 degrees (straight) outward when subjected to elastic forces from the two elastic members that restore the position of the movable support), so as to drive the charging terminal to move.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Fox, as modified by of Jia, and further in view of Jing (CN 106981891 A)

    PNG
    media_image6.png
    401
    709
    media_image6.png
    Greyscale

Annotated Fig. E (Jing, fig. 2)
Liu in view of Fox, as modified by Jia teaches that the fixed support has a first side surface and a second side surface (see ann. Fig. D) arranged opposite to each other, the first side surface is arranged toward the movable support (part of the first side surface is facing an end of the movable support, and it can be said that at least segments of the first side surface is the closest to the movable support), and both ends of the fixed support define connecting holes (ann. fig. D) extending through the first side surface and the second side surface (the continuation of the second side surface, at least part of which is opposite the first side surface) , and the guide structure comprises two connectors, wherein the and are located on a same side of two connecting holes to be rotatable toward either end of the fixed support; and the two connectors are fixed (ann. fig D) to respective ends of the movable support, and the connectors has an end extending (see fig. 8 for when an end extends through the connecting holes when rotated and compressed, this will be the same for the other end when compressed in the direction of that end) through one of the connecting holes.
Liu in view of Fox, as modified by Jia does not teach of two rotatable members, that the two rotatable members are both rotatably arranged on the second side surface and that each of and the connectors are rotatably connected to one of the rotatable members.
Jing, pertinent to the problem being solved, teaches of two rotatable members (222 and 223, which rotate relative to two hinge points) that are connected to a movable structure (221a) and arranged on a surface (similar to the second side surface of ann. fig. D).
It would have been obvious to a person of ordinary skill in the art to modify Liu in view of Fox as modified by Jia, to incorporate the rotatable members of Jing so that  the left and right ends of the movable members can be independently adjusted (Jing, translation [0050]).
It is noted that when the rotatable members of Jing are added to Liu in view of Fox, as modified by Jia, the connectors are rotatable connected (indirectly) to the rotatable members.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Huang whose telephone number is (571)272-6750. The examiner can normally be reached Monday to Friday 9:00 am to 5:00 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Huang/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723